DETAILED ACTION
This Non-Final Office Action is in response to claims filed 11/13/2019.
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the limitations of moving means, detecting means, notifying means, and control means in claim 10 invoke 35 U.S.C. 112(f), given that these limitations recite the word “means” with functional language and are not modified by sufficient structure or acts for performing the function. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 2018/0333862 A1), hereinafter Hayashi.
Claim 1
Hayashi discloses the claimed autonomous moving apparatus (see at least Figure 5, depicting the robot system 300, where all the functions of the server 200 may be allocated to robot 100, as described in ¶0129), comprising: 
a moving unit (i.e. drive mechanism 120) that moves the autonomous moving apparatus (see at least ¶0068, regarding that “drive mechanism 120 is an actuator, such as a motor, that controls various mechanisms, such as the wheel 102 and the arm 106”);
a detector (i.e. internal sensor 128 and/or communication unit 142) that detects distances from surrounding objects (see at least ¶0120, regarding that and shapes of the surrounding objects (see at least ¶0077, regarding that “The robot 100 may identify a user from the user's physical characteristics or behavioral characteristics. The robot 100 constantly films a periphery using the incorporated camera. Further, the robot 100 extracts the physical characteristics and behavioral characteristics of a person appearing in an image. The physical characteristics, specifically, may be visual characteristics inherent to a body, such as a height”);
a notifying unit (i.e. speaker, wheels 102, and/or arms 106, as described in ¶0040-0042) that notifies surrounding (see at least ¶0093-0094, regarding the gestures defined in advance that would be visible to the surrounding, e.g., raising the arm, sitting, shaking, etc.);
a controller (i.e. data processing unit 136, described in ¶0089-0090) that controls the moving unit so that the autonomous moving apparatus moves so as to follow movement of a person recognized as a follow target by the detector (see at least ¶0168, regarding that “In response to a determination that the user P3 is moving toward the entrance 410, the movement determining unit 138 controls the drive mechanism 120 so that the robot 100 moves following the user P3. According to this kind of control method, a “seeing off” by the robot 100 can be realized by action when the user and
when the person recognized as the follow target performs a specific action (e.g., user moves toward the entrance), controls the notifying unit to give a notification (e.g., affectionate gesture for “seeing off”) by a preset notification method in response to the specific action (see at least ¶0110-0112, regarding that “When the external sensor 114a detects a user entering the monitoring area 150 from an indoor side, a seeing off is performed…On the robot 100 reaching the target point, the action determining unit 140 performs an affectionate gesture for a seeing off. The robot 100 may sit at the target point and ask for a “hug”, may randomly move around a periphery of the target point, or may wave goodbye by raising one arm 106”).
Claim 2
Hayashi further discloses a memory (i.e. storage device 124) that prestores an action of a person in association with a notification method to be used when the action is detected, wherein, when the action of the person identified as the follow target by the detector matches the action stored in the memory, the controller controls the notifying unit to give a notification by the notification method associated with the action (see at least ¶0093, regarding that “Multiple gestures are defined in advance in the data storing unit 148,” where particular gestures are performed based on various detected circumstances, e.g., in response to beckoning words, described in ¶0113-0114, or in response to movement of the user toward the entrance, described in ¶0167-0168). Given that a selection of prestored gestures of Hayashi is made in response to 
Claim 3
Hayashi further discloses a registering unit that newly registers the action of the person detected by the detector in the memory (see at least ¶0140, regarding that “The robot 100 further includes a lifestyle pattern accumulating unit in which the lifestyle patterns of each user are accumulated, and the movement determining unit 138 of FIG. 5 may perform an action based on the times of returning home and leaving home of each user registered in the lifestyle pattern accumulating unit”).
Claim 6
Hayashi further discloses that the notifying unit is a steered wheel, and wherein, when the person recognized as the follow target performs the specific action, the controller notifies the person recognized as the follow target by operating the steered wheel (see at least ¶0102, regarding “when greeting or seeing off, the robot 100 heads toward the hall, and performs a gesture specified in advance and indicating a liking toward a person (hereafter called an “affectionate gesture”),” where an affection gesture is defined as “the robot 100 may sit at the target point and ask for a “hug”, may randomly move around a periphery of the target point, or may wave goodbye by raising one arm 106,” in at least ¶0112). Given that movement of the robot occurs using wheels 102 (see ¶0040), it is clear that the affectionate gesture of Hayashi associated with the “seeing off” function involves operation of the wheels 102.
Claim 8
Hayashi further discloses that the notifying unit is a light emitting unit or a sound outputting unit, and wherein, when the person recognized as the follow target performs the specific action, the controller notifies the person recognized as the follow target by operating the light emitting unit or the sound outputting unit (see at least ¶0101, regarding that the “seeing off” function includes the robot emitting a peculiar call, where “the robot 100 may emit a peculiar peeping “call” from the incorporated speaker,” as described in ¶0100).
Claim 9
Hayashi discloses the claimed non-transitory computer readable medium storing a program causing a computer to execute a process (see at least ¶0068, ¶0073), for performing the method described in the rejection of claim 1.
Claim 10
Hayashi discloses the claimed autonomous moving apparatus (see at least Figure 5, depicting the robot system 300, where all the functions of the server 200 may be allocated to robot 100, as described in ¶0129), as described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Nishio et al. (US 2021/0209332 A1), hereinafter Nishio.
Claim 4
While Hayashi discloses a variety of different actions performed by the user, Hayashi does not further disclose that the action of the person is an action of a foot of the person recognized as the follow target by the detector.
Nishio discloses a similar autonomous moving apparatus (see at least Figure 1, described in ¶0048 as including a mobile robot 300 and server 200), where the mobile robot 300 is control using a jumping gesture (see ¶0188, with respect to Figure 17), where a person’s foot may be used in identification (see ¶0117). Therefore, in light of the application of Hayashi, in which all the functions of the server 200 may be allocated to robot 100 (see ¶0129), the combination of Nishio and Hayashi may reasonably teach that the action of the person is an action of a foot of the person recognized as the follow target by the detector. 
In Nishio, the detector is provided on a UAV for control of the mobile robot. In Hayashi, the detector is provided on the mobile robot, in light of the embodiment 
Since the systems of Nishio and Hayashi are directed to the same purpose, i.e. providing a robot with appropriate controls with respect to detected gestures from a person, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hayashi, such that the action of the person is an action of a foot of the person recognized as the follow target by the detector, in the same manner that Nishio controls the mobile robot using a jumping gesture, where a person’s foot may be used in identification, with the predictable result of providing an additional means of gesturing by a person that may decrease the possibility of an occurrence of a malfunction of the mobile robot, given that jumping is less likely to be unintentional (¶0188 of Nishio).
Claim 5
Nishio further discloses that the action of the foot of the person is stepping to be performed by up and down motion of the foot in place without movement (see at least ¶0188, with respect to Figure 17). The jumping gesture of Nishio may reasonably teach an up and down motion of the foot in place without movement, given that the jumping depicted in Figure 17 occurs in the vertical direction.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of an alternative embodiment of Hayashi described in ¶0093 and Official Notice.
Claim 7
As described in the rejection of claim 6, Hayashi is applied with respect to “seeing off” when following a user toward an entrance (see ¶0168), where the robot performs “seeing off” by sitting/asking for a hug, randomly moving around a periphery of a target point, or waving goodbye (see at least ¶0110-0112). However, this application of Hayashi does not clearly disclose that when the person recognized as the follow target performs the specific action, the controller notifies the person recognized as the follow target by turning the steered wheel to right and left without moving the autonomous moving apparatus by the moving unit.
Hayashi further discloses the gesture of shaking by causing the wheel 102 to rotate in a state in which the wheel 102 is housed (see ¶0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gestures performed during “seeing off” of Hayashi, so as to further include shaking, with respect to the embodiment described in ¶0093 of Hayashi, with the predictable result of performing appropriate gestures when the followed person additionally performs an unpleasant action, e.g., a “violent action” or “beckoning action” performed at a specific volume and frequency band (¶0095 of Hayashi) and thus, teaching that when the person recognized as the follow target performs the specific action, the controller notifies the person recognized as the follow target by turning the steered wheel without moving the autonomous moving apparatus by the moving unit.
This combination of embodiments in Hayashi does not particularly teach the turning of the steered wheel to right and left; however, it would be capable of instant and unquestionable demonstration to modify the shaking gesture of Hayashi caused by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turning of the steered wheel taught by the combination of embodiments in Hayashi, so as to specifically turn the steered wheel to right and left, in light of Official Notice, with the predictable result of providing a technique of performing a “shaking” gesture for indicating unpleasant actions using known movements of the wheels that would generate the same effect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661